Citation Nr: 0919069	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  06-14 041A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for thoracic and lumbar spine strain, prior to 
January 9, 2007, and entitlement to an initial rating in 
excess of 40 percent thereafter.

2.  Entitlement to an initial evaluation in excess of 10 
percent for cervical spondylosis with headaches. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1993 to April 1997 
and February 2003 to January 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the San 
Diego, California Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection for 
thoracic and lumbar spine strain with lumbar spondylosis with 
an evaluation of 10 percent and granted service connection 
for cervical strain and spondylosis with headaches with an 
evaluation of 10 percent, both effective January 17, 2005, 
the day after the Veteran was released from active duty.

The Veteran appealed the initial evaluations assigned.  In a 
May 2007 rating decision, the RO increased the Veteran's 
thoracic and lumbar spine rating to 20 percent, from January 
17, 2005, and to 40 percent from January 9, 2007; however, 
the RO continued the Veteran's cervical strain with 
spondylosis with headaches at an evaluation of 10 percent.  
Since the increase with respect to the thoracic and lumbar 
spine did not constitute a full grants of the benefits 
sought, and the Veteran has not contended otherwise, the 
increased rating issue remains in appellate status.  AB v. 
Brown, 6 Vet. App. 35, 39 (1993).  Additionally, because the 
Veteran appealed the RO's determination at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on facts found - a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  


FINDINGS OF FACT

1.  Before January 9, 2007, the Veteran's thoracic and lumbar 
spine strain with lumbar spondylosis has not been manifested 
by forward flexion of the thoracolumbar spine 30 degrees or 
less; favorable ankylosis of the entire thoracolumbar spine; 
or incapacitating episodes of at least four weeks, but less 
than 6 weeks, over the past 12 months.  

2.  Since January 9, 2007, the Veteran's thoracic and lumbar 
spine strain with lumbar spondylosis has not been manifested 
by unfavorable ankylosis of the entire thoracolumbar spine.  

3.  Throughout the rating period on appeal, the Veteran's 
cervical strain and spondylosis with headaches was not 
productive of forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees, or the 
combined range of the cervical spine not greater than 170 
degrees; or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reverse lordosis, or abnormal kyphosis.   


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial disability 
evaluation in excess of 20 percent for thoracic and lumbar 
spine strain with lumbar spondylosis, prior to January 9, 
2007, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 and Supp. 2008); 38 C.F.R. §§ 3.159, 4.1 - 
4.14, 4.40 - 4.46, 4.71a, Diagnostic Codes 5242, 5243 (2008). 

2.  The criteria for entitlement to an initial disability 
evaluation in excess of 40 percent for thoracic and lumbar 
spine strain with lumbar spondylosis, from January 9, 2007, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 and Supp. 2008); 38 C.F.R. §§ 3.159, 4.1 - 4.14, 
4.40 - 4.46, 4.71a, Diagnostic Codes 5242, 5243 (2008).

3.  The criteria for entitlement to an initial disability 
evaluation in excess of 10 percent for cervical strain and 
spondylosis with headaches have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 and Supp. 2008); 38 C.F.R. 
§§ 3.159, 4.1 - 4.14, 4.40 - 4.46, 4.71a, Diagnostic Codes 
5242, 5243 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service- connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

This appeal arose from a disagreement as to the initial 
disability evaluation that was assigned for degenerative 
changes, lumbar spine.  This matter therefore is to be 
distinguished from one in which a claim for an increased 
rating of a disability has been filed after a grant of 
service connection.  The United States Court of Appeals for 
Veterans Claims (Court) has observed that in the latter 
instance, evidence of the present level of the disability is 
of primary concern, Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (citing Francisco v. Brown, 7 Vet. App. 55 (1994)), 
and that as to the original assignment of a disability 
evaluation, VA must address all evidence that was of record 
from the date the filing of the claim on which service 
connection was granted (or from other applicable effective 
date).  See Fenderson, 12 Vet. App. at 126-27.  Accordingly, 
the evidence pertaining to an original evaluation might 
require the issuance of separate, or "staged," evaluations of 
the disability based on the facts shown to exist during the 
separate periods of time.  Id.

Under the current version of the rating criteria, the General 
Rating Formula provides for the disability ratings under 
Diagnostic Codes 5235 to 5243, unless the disability rated 
under Diagnostic Code 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, for diseases and injuries of the spine, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, ratings are assigned as follows: a 10 percent 
evaluation is warranted where there is evidence of forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or a combined range of 
motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or muscle spasm, guarding, 
or localized tenderness not resulting in an abnormal gait or 
abnormal spinal contour; or evidence of vertebral body 
fracture with loss of 50 percent or more of the height.  A 20 
percent evaluation requires evidence of forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reverse 
lordosis, or abnormal kyphosis.  A 40 percent rating is 
assigned for forward flexion of the thoracolumbar spine 30 
degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating is assigned for 
unfavorable ankylosis of the entire thoracolumbar spine, and 
a 100 percent rating is assigned for unfavorable ankylosis of 
the entire spine.  38 C.F.R. § 4.71a and Part 4, Codes 5242, 
5243 (2008).

In relevant part, note (2) provides that for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  

Note (5), in part, provides that for VA compensation 
purposes, unfavorable ankylosis is a condition in which the 
entire thoracolumbar spine, or the entire spine is fixed in 
flexion or extension, and the ankylosis results in one or 
more of the following: breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial; or neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment in neutral position 
(zero degrees) always represents favorable ankylosis.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that incapacitating episodes 
having a total duration of at least one week but less than 2 
weeks during the past 12 months warrants a 10 percent 
evaluation and incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months warrants a 20 percent evaluation.  A 40 
percent evaluation is warranted when there are incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  A 60 percent 
evaluation is warranted when there are incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability, and incoordination.

Initial Evaluation 20 Percent before January 9 2007
Thoracic and Lumbar Spine Strain with Lumbar Spondylosis

The Veteran injured his low back in service in March 2003, 
shortly after returning to active duty.  Expecting to be 
released soon, the Veteran was afforded a VA general medical 
examination in September 2003.  

The September 2003 VA examination report noted the Veteran's 
subjective complaints of pain upon standing and feeling pain 
akin to pinching upon prolonged sitting.  He could not run 
and felt spasms all the time.  Upon objective examination the 
Veteran's posture and gait were good.  The lumbar spine had 
normal curve but was rigid.  There was moderate paravertebral 
muscle spasm.  The Veteran was able to flex 0 to 80 degrees 
with pain at 80 degrees.  The Veteran could extend 0 to 20 
degrees, again with pain at 20 degrees.  Lateral flexion was 
0 to 30 degrees with pain at 30 on the right and left; 
however his rotation was 0 to 35 degrees.  Performing a deep 
knee bend and then straight leg raise, the Veteran had pain 
in his low back.  The examiner gave the diagnosis of low back 
musculotendinous strain, noting the August 2003 x-ray was 
normal.  A lumbar MRI study, taken after the VA general 
medical examination, found mild lumbar spondylosis at L3-L4 
through L5-S1.  

In September 2004 the Veteran underwent an in-service lumbar 
spine MRI study.  The order noted one year of severe, 
unremitting, worsening low back pain and left side radicular 
symptoms of pain and/or parasthesia.  The study found at L5-
S1 a small HNP (herniated nucleus pulposis) that effaced the 
thecal sac but did not result in significant canal stenosis.  
The impression was of mild lumbar spondylosis.

In December 2004 the Veteran received an orthopedic 
consultation.  The report noted that since his low back 
injury he had intermittent exacerbations of chronic lower 
lumbar back pain.  The Veteran described the pain as 
primarily occurring in the lower back and radiating into the 
anterior thighs.  The pain was sharp and he occasionally had 
electric like radicular symptoms into the anterior thigh to 
just above the patellar level.  The pain was worse with 
prolonged sitting, though had improved after two epidural 
steroid injections.  Objectively, there was flexion of the 
thoracolumbar spine to 80 degrees with pain at the 
paraspinous musculature.  His extension was to 30 degrees, 
lateral bend was 15 to 20 degrees right and left.  Straight 
leg raise was negative.  Lumbar spine was mildly tender to 
palpation.  An x-ray study of the lumbar spine was normal; 
the examiner noted the September 2004 MRI results and gave 
the impression of mechanical low back pain.  

Upon the Veteran's January 2005 discharge and submission of 
his March 2005 claim, the Veteran was afforded an April 2005 
x-ray study of the lumbar spine, specifically to rule out 
degenerative joint disease.  The impression was of a normal 
spine.  The Veteran was also afforded an April 2005 VA 
general medical examination.  The examiner noted his 
complaint of pain in the buttocks and legs, but mostly in the 
low back.  At the time of the examination the Veteran was 
looking for work.  The Veteran reported no current treatment 
or hospitalizations.  The examiner found the examination of 
the back to be normal.  There was no lordosis, scoliosis or 
abnormality, though the examiner noted quite significant 
paraspinous spasm involving both sides of the spinal column.  
Lumbosacral spine flexion was 60, extension was to 30 
degrees, and left and right lateral flexion was to 20 and 25 
degrees, respectively.  Repetitive movements of back caused 
fatigue and limitation of motion and lack of endurance.  Pain 
had a major functional impact.  The examiner also found no 
ankylosis.  The diagnosis was muscular strain.

VA treatment records contain entries dated August 2005 and 
November 2005, in which the Veteran complained about his 
chronic back pain.  The Veteran in August 2005 reported being 
employed.  The examiner recommended continuing the over-the-
counter ibuprofen.  In November 2005 the Veteran complained 
of worsening low back pain, with pain radiating to the legs.  
The Veteran reported continuing private chiropractic 
treatments and massage therapy.  The Veteran stated he 
disliked his current job, which required long hours of 
standing, followed by long evenings of school.  The examiner 
discontinued the ibuprofen and referred the Veteran to pain 
clinic.  A January 2006 lumbar spine MRI study found mild 
degenerative disc disease at L3-L4, but otherwise normal 
spine.  There were no disc herniations or spinal stenosis.

After considering the evidence of record, as detailed in 
pertinent part above, the Board finds no support for a rating 
in excess of 20 percent during the period in question.  
Again, to be entitled to the next-higher 40 percent rating, 
the evidence must show forward flexion of the thoracolumbar 
spine 30 degrees or less, or favorable ankylosis of the 
entire thoracolumbar spine.  Here, forward flexion of the 
lumbar spine was never shown to be less than 60 degrees 
during the period in question. 

The Board acknowledges that the Veteran has recurrent low 
back pain and thus, recognizes the application of 38 C.F.R. 
§§ 4.40 and 4.45.  Nevertheless, a higher compensation is not 
warranted under these provisions because there is no 
persuasive evidence of additional functional loss due to 
pain, weakness, fatigue, or incoordination which would limit 
motion to such a degree so as to warrant a higher rating.  In 
so finding, the Board recognizes the April 2005 VA 
examination, which revealed that repetitive movements of the 
spine caused fatigue and limitation of motion and lack of 
endurance, with pain having a major functional impact.  
However, despite such additional functional limitation, it 
has not been shown that the Veteran's disability picture most 
nearly approximates the criteria for a 40 percent evaluation 
prior to January 9, 2007.  In this regard, it is noted that 
no assistive devices were required for ambulation, as noted 
in the April 2005 VA examination.  Further, there is no 
evidence of anklyosis or physician prescribed incapacitating 
episodes. 

The Board also notes that, aside from an isolated finding of 
painful straight leg raise at the September 2003 VA 
examination, no other neurological impairment warranting the 
assignment of a separate rating is present, and objective 
examination in September 2003 and April 2005 indicated no 
sensory or reflex deficits.  There is also no showing of 
incapacitating episodes such as to warrant a higher rating 
under Diagnostic Code 5243, for intervertebral disc syndrome.

For the above reasons, it is concluded that, prior to January 
9, 2007, the criteria for a rating in excess of 20 percent 
have not been met.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


Initial Evaluation 40 Percent since January 9, 2007
Thoracic and Lumbar Spine Strain with Lumbar Spondylosis

On January 9, 2007 the Veteran was afforded a VA spine 
examination.  The Veteran reported being employed as a 
property manager and received private chiropractic treatments 
every other week and massage therapy once a week.  The 
Veteran reported constant pain at the low back level with 
sciatica type radicular pain in both lower extremities.  
These radicular symptoms flare-up several times a day, every 
day.  His current work was mainly sedentary with no physical 
requirements.  He did not participate in any competitive 
sports.  The Veteran reported recurrent episodes of increased 
pain approximately two times a month, lasting about one day, 
but without major incapacity.  

Upon objective examination, there was no evidence of muscle 
spasm.  He had extension to 30 degrees, lateral flexion of 30 
degrees to the left and 20 degrees to the right, 20 degrees 
lateral rotation bilaterally and 30 degrees of forward 
flexion, all in association with pain.  Repetitive movements 
of the lower back were uncomfortable but did not seem 
associated with significant increased syptomology.  The 
examiner noted the September 2004 MRI study and the January 
2006 MRI.  The examiner found the January 2007 x-ray study to 
be unremarkable.  The examiner's diagnosis was of chronic 
unspecific musculoligamentous strain of the lumbar spine in 
association with a mild lumbar radiculopathy.  

Based on the above evidence, the Board finds no support for 
an evaluation in excess of 40 percent from January 9, 2007.  
Indeed, there is no medical evidence demonstrating 
unfavorable ankylosis of the entire thoracolumbar spine, or 
sufficient additional functional limitation to be analogous 
to unfavorable ankylosis, such as to warrant a 50 percent 
evaluation, nor is there any evidence at all of any 
incapacitating episodes having a total duration of at least 6 
weeks during the previous 12 months such to warrant a 60 
percent evaluation.  

Thus, the Board concludes that the Veteran's disability 
picture for his lumbar spine disability for the rating period 
after January 9, 2007, is appropriately reflected by the 
criteria for 40 percent. 

The Board also points out that during this time period, no 
neurological bowel, bladder, or other impairment is present 
so as to warrant the assignment of a separate rating.  In 
fact, upon VA neurologic examination in January 2007, the VA 
examiner found no objective evidence of any nerve root 
dysfunction, and an EMG was normal. 

Initial Evaluation 10 Percent
Cervical Strain and Spondylosis with Headaches

The September 2003 pre-discharge VA general medical 
examination recorded the Veteran's complaint that following 
his March 2003 back injury, he began experiencing pain in his 
neck.  If he did any lifting or moving, he had spasms in his 
neck.  Upon objective examination, the Veteran had 0 to 50 
degrees of flexion of his cervical spine, and 0 to 35 degrees 
of extension, with a pinching sensation at 35 degrees, 0 to 
40 degrees right and left lateral flexion and 0 to 35 degrees 
right and left rotation with spasm of the trapezius muscles.  
The x-ray was normal and the examiner made the diagnosis of 
cervical spine musculotendinous strain and the diagnosis of 
headaches secondary to tension of the neck muscles.  The 
Veteran had a September 2003 MRI study, which noted his 
history of chronic neck pain.  The impression was of minimal 
cervical spondylosis at C3-4 and C4-5.

The December 2004 orthopedic consultation revealed that 
cervical spine flexion and extension were 80 and 30 degrees 
respectively.  Lateral bend was 50 degrees to the right and 
left and the rotation was 70 degrees right and left.  He had 
full shoulder range of motion.

Following his January 2005 discharge and his March 2005 
claim, the Veteran underwent an April 2005 x-ray study of his 
cervical spine which found a normal c-spine.  The April 2005 
VA general medical examination noted his complaint of the 
sensation of tension in his neck shortly after his low back 
injury.  The pain and tension were considered by the Veteran 
to be responsible for his headaches.  He reported no 
hospitalizations for his neck.  Upon objective examination 
the examiner discerned no spasm.  Flexion was 40 degrees, 
extension 20 degrees, lateral flexion left and right 20 
degrees, with rotation 30 degrees left and right.  During the 
examination the Veteran complained his neck was tight and 
stiff, which aggravated his headaches.  The diagnosis was of 
muscular strain involving cervical spine with symptomatic, 
chronic headaches, likely from tension.

In January 2007 the Veteran underwent a cervical spine x-ray 
study.  The clinical history noted chronic neck and low back 
pain.  The impression was of a normal cervical spine.  The 
January 2007 VA spine examination recorded his description of 
his current employment (sedentary), and made no record of any 
complaint of loss of employment time due to his neck.  There 
had been no episodes of incapacity in the previous 12 months.  
The Veteran stated he used no form of brace, but would use a 
pillow roll for his neck when in bed.  He experienced some 
slight discomfort while driving and generally tried to avoid 
doing overhead work.  His neck would stiffen with increased 
pain and headaches while concentrating.  He would experience 
a flare-up on a daily basis.  

Objectively, the examiner found the examination of the 
cervical spine unremarkable.  The Veteran had posterior neck 
discomfort with extension of 20 degrees and forward flexion 
of 35 degrees.  The Veteran evidenced only slight discomfort 
with lateral flexion of 35 degrees bilaterally and slight 
discomfort with lateral rotation of 50 degrees bilaterally.  
The examiner gave the diagnosis of chronic, nonspecific 
musculoligamentous strain of the cervical spine.  The 
examiner noted the Veteran experienced only minor functional 
impairment.  

The credible medical evidence, as set forth above, indicates 
that an evaluation in excess of 10 percent is not warranted.  
There is no evidence of forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or a 
combined range of motion of the cervical spine not greater 
than 170 degrees; or muscle spasm or abnormal spinal contour 
such as scoliosis, reverse lordosis, or abnormal kyphosis.  
Further, there is no evidence of anklyosis or physician 
prescribed incapacitating episodes.  The Board also notes 
that no other neurological impairment warranting the 
assignment of a separate rating is present either.  In this 
regard, it is again noted that VA neurologic examination in 
January 2007 showed no abnormal objective findings.  

In sum, the criteria for a rating in excess of 10 percent 
have not been met for any portion of the rating period on 
appeal.


Extraschedular Considerations

Lastly, a determination of whether a claimant is entitled to 
an extraschedular rating under 38 C.F.R. § 3.321(b) is a 
three-step inquiry.  First, the Board must determine if the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for the service-connected 
disabilities are inadequate.  To do this, the Board must 
determine if the criteria found in the rating schedule 
reasonably describes the claimant's disability level and 
symptomatology.  If this is the case, the claimant's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral for extraschedular consideration is required.  
If the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology, the Board 
must determine whether the claimant's exceptional disability 
picture exhibits other related factors, such as marked 
interference with employment and frequent periods of 
hospitalization.  If the Board determines that the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology, and the disability picture 
exhibits other related factors such as marked interference 
with employment or frequent periods of hospitalization, the 
case must be referred for completion of the third step -- to 
determine whether, to accord justice, an extraschedular 
rating must be assigned.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008)  

In this instance, the Veteran's limitation of flexion and 
range of motion are clearly accounted for in Diagnostic Code 
5242 which compensates for limitations of flexion with or 
without pain.  The Board finds this Diagnostic Code 
adequately addresses the Veteran's symptoms.  The Board notes 
the Veteran has not claimed hospitalization or loss of time 
at employment because of his cervical or thoracic- lumbar 
spine disabilities.  As such, the Board finds that the 
diagnostic code for the Veteran's service-connected 
disabilities adequately describes the current disabilities' 
levels and symptomatology and, therefore, a referral for an 
extraschedular rating is not warranted.

Duty to Notify and Duty to Assist


Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in October 2003, March 2005, and April 2005.  
The appellant was provided notice as required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), in March 2006 and his 
claim was readjudicated in the May 2006 statement of the 
case.  Although he was not provided pre-adjudicatory notice 
that he would be assigned an effective date in accordance 
with the facts found as required by Dingess, he was assigned 
the date after he was released from active duty as an 
effective date, the earliest permitted by law.  38 U.S.C.A. 
§ 5110(a).  

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).    

The record reflects that the veteran was provided a 
meaningful opportunity to participate effectively in the 
processing of his claim such that the notice error did not 
affect the essential fairness of the adjudication now on 
appeal.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
The veteran was notified that his claim was awarded with an 
effective date of January 17, 2005, the date after he was 
released from active duty, and a 10 percent rating was 
assigned.  He was provided notice how to appeal that 
decision, and he did so.  He was provided a statement of the 
case that advised him of the applicable law and criteria 
required for a higher rating and he demonstrated his actual 
knowledge of what was required to substantiate a higher 
rating in his argument included on his Substantive Appeal.  

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations in September 2003, April 2005, and January 2007, 
obtained medical opinions as to the etiology and severity of 
disabilities, and afforded the veteran the opportunity to 
give testimony before the Board.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file; and the 
veteran has not contended otherwise.  

The Board notes that in July 2007 the RO acknowledged the 
Veteran's repeated references to seeking private chiropractic 
treatment and massage therapy for his service connected 
disabilities and sent to him VA Form 21-4142 for him to sign 
and return to the RO so that the RO may obtain the private 
treatment records for consideration on appeal.  The record 
does not reflect any response from the Veteran.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

Prior to January 9, 2007, an initial evaluation in excess of 
20 percent for thoracic and lumbar spine strain with lumbar 
spondylosis is denied.

From January 9, 2007, an initial evaluation in excess of 40 
percent for thoracic and lumbar spine strain with lumbar 
spondylosis is denied. 

Entitlement to an initial rating in excess of 10 percent for 
cervical strain and spondylosis with headaches is denied. 


____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


